Allowable Subject Matter
Claims 1-13, 17-18 and 20-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 though the prior art teaches:  
A system configured to transmit and receive wireless electrical energy; a base; a first sidewall; a second sidewall; a third sidewall; at least one transmitting antenna; a first substrate; a second substrate; a plurality of separate panes of a magnetic field shielding material; at least one repeater; at least one receiving antenna; and a receiving coil configured to wirelessly receive the electrical energy that is re-transmitted from the at least one repeater. The prior art fails to teach at least one transmitting antenna positioned within the housing along above and substantially parallel to the interior sidewall surface of the first sidewall of the housing, such that a gap extends between the at least one transmitting antenna and the interior sidewall surface of the first sidewall and the at least one transmitting antenna is in physical contact with at least the interior sidewall surface of the third sidewall.

Claims 2-13, 17-18 and 20-27  is/are dependent of claims 1 and are allowable for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859